   Case 6:18-cv-00045-JRH-BWC Document 28 Filed 11/16/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


TIMOTHY PRIEST WALKER,

                                              Vr
     Plaintiff,
                                              ★


             V.                               *                   CV 618-045
                                              ★


MARTY ALLEN, Warden; PINERO,                  *
Care & Treatment Warden; and                  *
NAOMI DANIELS, Kitchen                        *
Stewardess,                                   *

        Defendants.




                                     ORDER




        Before     the   Court      is    Plaintiff's            notice     of    voluntary

dismissal.        (Doc. 26.)     However, Defendants have filed an answer

and therefore they must consent to the dismissal.                           Defendants so

consent in their         response        to        Plaintiff's   notice.         (Doc.   27.)

Therefore,        pursuant     to    Federal            Rule     of     Civil     Procedure

41(a)(1)(A)(ii), IT IS HEREBY ORDERED that Plaintiff's claims are

DISMISSED.        The Clerk is directed to close this case.                      Each party

shall bear its own costs and attorney's fees.


        ORDER ENTERED at Augusta, Georgia this ^i^^day of November,
2020.




                                                       J.             HAT.i., CHIEF JUDGE
                                                       UNIT^ STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF GEORGIA
